           Case 1:20-cv-01782-JLT Document 18 Filed 09/10/21 Page 1 of 1



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ERICA ANDERSEN-SANCHEZ,          )                 Case No.: 1:20-cv-1782 JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                 FOR A FURTHER EXTENSION OF TIME
13       v.                           )
                                      )                 (Doc. 17)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On September 8, 2021, the parties stipulated for Plaintiff to have an extension of four days to
18   file an opening brief. (Doc. 17.) Dolly Trompeter, Plaintiff’s counsel, asserts the extension of time is
19   necessary due to the number of briefs she has due in the week leading up to the current deadline. (Id.
20   at 2.) Notably, the Commissioner does not oppose the requested extension, and it does not appear
21   either party would be prejudiced by the brief delay. Accordingly, the Court ORDERS:
22          1.      The request for a further extension of time is GRANTED; and
23          2.      Plaintiff SHALL file an opening brief no later than September 17, 2021.
24
25   IT IS SO ORDERED.
26      Dated:     September 9, 2021                                _ /s/ Jennifer L. Thurston
27                                                CHIEF UNITED STATES MAGISTRATE JUDGE

28
